Citation Nr: 1531930	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-38 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Accounting of moneys paid to the Veteran and attorney (as a fee) based on a May 2013 rating decision issued with an August 2013 notice letter.


REPRESENTATION

Appellant represented by:  Nancy Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had honorable active military service from August 1961 to August 1964.

The attorney filed a Notice of Disagreement (NOD) to a November 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) that provided the results of a financial audit of the Veteran's payment history stemming from disagreement with monies paid pursuant to a May 2013 rating decision issued with an August 2013 notice letter.

In February 2015, in support of this claim at issue in this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The Veteran's claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

In a separate decision, the Board dismisses issues that the Veteran's attorney has clarified are withdrawn from appellate status and remanded the issue of whether the evaluation (reduction) assigned in a November 1969 rating decision (effective February 1, 1970) for lumbosacral strain was the result of CUE.  The Board issues a separate decision regarding this issue regarding audit of monies paid as it involves an issue dependent on completely different law and facts and an aspect of the issue in a contested claim.  See generally 38 C.F.R. § 19.100-102, 20.500-504 (2014) (the regulations regarding contested claims).

Specifically as the November 2014 administrative decision discusses monies paid to the Veteran and the attorney, and specifically discusses that an amount of money was overpaid to the attorney, the Board finds that this issue has an aspect that involves a contested claim.  The attorney filed an NOD to this decision within 60-days.  Neither the Veteran nor the attorney has, however, been provided a Statement of the Case (SOC) concerning this issue or given opportunity in response to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed Substantive Appeal).  According to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the appropriate disposition in this circumstance is to remand, rather than merely refer, these claim to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted above, the attorney has filed an NOD regarding the financial audit provided in the November 2014 administrative decision.  The attorney has specifically contended that the incorrect amount of "back pay" was provided to the Veteran (that is, the RO did not pay the amounts previously cited by RO as owed to the Veteran) and, second, that the RO used the wrong numbers in calculating this amount owed the Veteran pursuant to a May 2013 rating decision issued with an August 2013 notice letter.  In the November 2014 audit, the RO found that VA has overpaid the attorney $894.40.  It is on this basis that the issue on appeal involves a contested claim.  See Board Hearing Transcript, at pages 4-5.  The attorney filed a timely NOD.  See 38 C.F.R. § 20.501 (2014).  But, to date, the RO has not provided the Veteran or the attorney an SOC concerning this claim, and the appropriate disposition in this circumstance is to remand rather than merely refer this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and/or the attorney then will have opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of this claim to the Board.  38 C.F.R. § 20.501 (2014).

Considering the basis of this claim, the attorney's letters, and testimony before the undersigned, the Board encourages communication and documentation between the Veteran and attorney regarding the numbers used to calculate the monies previously provided and the areas of disagreement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete any additional development needed to seek resolution of the disagreement regarding the monies paid resulting from a May 2013 rating decision issued with an August 2013 notice letter, to include providing an updated/more detailed accounting following discussion of the areas of disagreement between VA and the Veteran/attorney.  

2.  Thereafter, provide the Veteran and his attorney an SOC in response to the NOD to the November 2014 administrative decision.  Also advise them that, for the Board to have jurisdiction to adjudicate this additional claim, they still need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC following the time limits for filing a Substantive Appeal in a contested claim appeal as outlined in 38 C.F.R. § 20.501.  Should the Veteran and/or attorney submit a timely Substantive Appeal, this claim should be returned to the Board for further appellate consideration.





The Veteran/attorney has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




